Lumpkin, J.
1. There was no abuse of discretion in overruling the motion to continue the case.
2. When the plaintiffs failed or refused to proceed with the trial after the overruling of the motion to continue, and offered no evidence, it was error to direct a verdict against them. The proper judgment was one of dismissal.
3. This will not require a reinstatement of the ease, or a new trial. But direction is given that the verdict and judgment thereon be vacated, and that in lieu thereof a judgment dismissing the case, with costs against the plaintiffs, be entered.
(a) The plaintiffs in error, having obtained a substantial modification of the judgment, are entitled to have judgment for the costs of bringing the case to this court and those accruing in this,court.

Judgment affirmed, with direction.


All the Justices concur.